Vri( of Mandamus Denied, Opinion issued November 6, 2012




                                                in The
                                 uitrt uf ;piah
                          iftI! Thitrirt uf xa at 1alla
                                        No. 05-12-01426-CV


                              IN RE AFTERMATh, INC., Relator


                   Original Proceeding from the 68th Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 12-04971


                              MEMORANDUM OPINION
                          Befi)re Justices Moseley, FitzGerald, and Myers
                                      Opinion by Justice Myers
       Relator contends the trial judge erred by granting real parties in interest’s motion
                                                                                            to compel.
The facts and issues are well known to the parties, so we need not recount them herein.
                                                                                          We conclude
relator’s petition does not satisfy the requirements of the Texas Rules of Appellate
                                                                                     Procedure. See
TEx. R. App. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—
                                                                       Dallas 2008, orig.
proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                      LANA
                                                      JUSTICE

12 l426F.P05